Per Curiam.
Action to recover damages, which the plaintiff claims to have sustained by reason of her wrongful ejection from a street car of the defendant upon which she was a passenger. Verdict for the plaintiff in the sum of $150. The defendant appealed from an ordter denying its motion for a new trial, and assigns as error that the dam*472ages are excessive and appear to have been given under tbe influence of passion and prejudice.
The evidence on behalf of tbe plaintiff tended to establish these facts: On tbe afternoon of May 30, 1911, tbe plaintiff, accompanied by her husband, boarded tbe car at tbe corner of Market and Fourth streets, St. Paul, and occupied the same seat. When tbe conductor called for their fares, tbe husband banded him a ten-cent piece, which be refused to accept for tbe alleged reason that it was not money. After tbe car crossed Wabasha street, tbe conductor again demanded the fares of tbe husband, who then banded him another ten-cent piece, which was refused for tbe same reason by tbe conductor, who said to tbe husband that be bad a regular collection of such money and was looking for free rides, and that be must leave tbe ear, which was stopped at Minnesota street, and tbe conductor ordered tbe husband to get off the car. Thereupon the plaintiff and her husband left tbe car in compliance with the order. Tbe conductor said nothing to tbe plaintiff; but tbe fair inference from tbe evidence is that she was included in tbe order to leave tbe car, and that she beard all that was said by tbe conductor. In answer to a question as to tbe effect of being ordered out of tbe car upon her, she testified that: “I was nervous and kinder ashamed of myself. It is not so easy to be ordered off of the car. I feel kind of ashamed, and all tbe people there looked at us as if we done something that wasn’t right. We were willing to pay, but be wouldn’t take it.”
' Tbe evidence is- practically undisputed that tbe dimes tendered for tbe fares were more or less worn, and that this was tbe reason why tbe conductor would not accept them. Tbe evidence as to tbe condition of tbe dimes was conflicting, but tbe verdict establishes the fact that they were not so worn that they were not a legal tender. A consideration of tbe evidence has led us to tbe conclusion that tbe verdict is so excessive that there should be a new trial, unless tbe plaintiff consents to a reduction thereof to $100.
Ordered, that tbe order appealed from be reversed, and a new trial granted, unless the plaintiff, within fifteen days after a remittitur is filed in tbe municipal court, files her written consent that *473the verdict be reduced to $100, in which case the order stands affirmed and judgment may be entered on the verdict as reduced.